PER CURIAM:
This claim was submitted upon written stipulation to the effect that respondent is liable for damages in the amount of $1,089.50, based upon the following facts: On or about March 24, 1983, claimant rented a Sullair 750 DP Air Compressor, Serial No. 81808, to respondent. While in the possession of respondent, the air compressor was negligently damaged. As this negligence was the proximate cause of the damage suffered by claimant, the Court makes an award to claimant in the amount stipulated.
Award of $1,089.50.